Citation Nr: 0821127	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cervical myelopathy, to 
include as secondary to a service-connected back disability.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1977 and from April 1982 to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of the VCAA, further procedural and evidentiary 
development is necessary.  Of note, the veteran was not 
notified of the evidence necessary to substantiate his 
secondary service connection claim for cervical myelopathy, 
also claimed as secondary to his service-connected back 
disability.  Thus, the veteran must be notified of the 
evidence necessary to substantiate his claim in compliance 
with the VCAA and governing case law.  

The veteran's service medical records (SMRs) reflect one 
complaint of neck pain, but otherwise, the SMRs are devoid of 
references to neck pain or a neck injury.  In a November 1979 
treatment note, the veteran sought treatment for complaints 
of 3 days of sharp pain in the neck.  The veteran had not 
reported any trauma.  He also complained of right shoulder 
blade pain.  The veteran was assessed as having a muscle 
strain of unknown etiology.  The veteran's SMRs include 
numerous complaints of and treatment for back pain and low 
back pain.  

In June 2004, the veteran underwent a VA examination.  He 
reported a history of pain on the right side of his neck and 
over the right shoulder.  The examiner indicated that the 
right shoulder pain appeared to be associated with the neck 
pain.  The veteran denied any pain radiating from the neck to 
the upper extremities or to the low back area.  Upon 
examination of the back, the veteran was noted to have some 
lumbar lordosis and a markedly decreased range of motion in 
the lumbosacral spine.  The veteran was not capable of 
bending forward or backward.  The range of motion in his neck 
was noted to be markedly decreased.  Upon neck compression, 
his pain spread to the right shoulder.  The veteran was 
diagnosed as having cervical myelopathy and it was noted to 
be his major disability.  He was also diagnosed as having 
chronic low back pain with degenerative joint disease, but 
without radiculopathy.  

Upon review of the SMRs, the examiner indicated that there 
was no evidence to suggest that the veteran had symptoms or 
signs to suggest that he had cervical myelopathy during 
active duty.  He also stated that there was no mention of 
neck pain in the SMRs.  The examiner, however, did not give a 
direct opinion as to the likelihood that the veteran's 
cervical myelopathy had its onset during service or was 
caused or worsened by his back disability.  It appears that 
the examiner may have overlooked the above-referenced 
treatment note in the SMRs.  

The veteran's representative submitted medical evidence in 
the form of a treatise on orthopedics.  This treatise 
suggests a possible correlation between lumbar spine 
disabilities on their effects on the rest of the spine-
including the potential for traumatic degenerative changes.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for cervical 
myelopathy, to include as secondary to service-connected back 
disability.  The evidence of record reflects that the veteran 
has cervical myelopathy and he had been treated for neck pain 
while in service.  Treatise evidence was also submitted 
regarding a possible correlation between lumbar disability 
and subsequent disabilities of the other areas of the spine.  
Thus, the claim must be remanded for a VA examination to be 
scheduled and an opinion to be rendered as to the likelihood 
that the veteran's currently diagnosed cervical myelopathy 
had its onset in service or has been caused or worsened by 
his service-connected disability.  This examination is 
required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
appropriate notice regarding the evidence 
necessary to substantiate the claim of 
secondary service connection for cervical 
myelopathy.  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.

2.  Obtain any outstanding, post-service, 
medical treatment records regarding the 
veteran's cervical myelopathy.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's cervical 
myelopathy.  The veteran's claims folder 
should be made available to the examiner 
for review.  The examiner is to perform 
all necessary clinical testing and render 
all appropriate diagnoses.  The examiner 
should specifically discuss the 
significance of the November 1979 SMR, in 
which the veteran sought treatment for 
neck and shoulder pain.  The examiner 
should then render an opinion as to 
whether the veteran's cervical myelopathy 
had its onset during service, or whether 
it was caused or worsened by his service-
connected back disability.

4.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure procedural and 
evidentiary defects and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



